RYDER, Judge.
Appellant husband appeals a supplemental final judgment of dissolution of marriage relating to alimony and other matters. Several points were presented on appeal but only one has merit.
In the supplemental final judgment entered by the trial judge on March 1, 1978, appellant argues that the trial judge erred by directing appellant to name his minor child the irrevocable beneficiary of life insurance policies without regard to limitations as to duration.
A judgment of dissolution of marriage may include the requirement that the father maintain life insurance for the benefit *794of his children until such time as they reach majority,1 and when one reads the trial judge’s order as a whole, we believe that to have been his intent. However, in order to allay the fears of appellant as to any misinterpretation, we amend so much of the aforementioned supplemental final judgment entered below as it pertains to the maintenance of life insurance policies for the benefit of appellant’s minor child Christine to require the maintenance thereof until she reaches majority.
In all other respects, the aforementioned order is AFFIRMED.
HOBSON, Acting C. J., and SCHEB, J., concur.

. Lithgow v. Lithgow, 340 So.2d 1283 (Fla. 3d DCA 1977); Bosem v. Bosem, 279 So.2d 863 (Fla. 1973).